Citation Nr: 1504072	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for superior mesenteric artery syndrome.

2.  Entitlement to service connection for a back disorder, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to March 1954, and from April 1958 to March 1961.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records, other than the Veteran's representative's arguments on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for superior mesenteric artery syndrome, as she believes that this disability had its onset in service.  She also alleges that her back problems began in service or are related to her service-connected duodenal ulcer and irritable colon syndrome with gastroesophageal reflux disease (GERD) or to the claimed superior mesenteric artery syndrome.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence indicates that there may be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

The Veteran's service treatment records reflect that she was treated for a duodenal peptic ulcer in May 1960.  Though the ulcer healed, she continued to relate gastrointestinal complaints until her discharge in March 1961.  On VA examination in July 1963, the Veteran reported that her symptoms of diarrhea, right lower quadrant pain, vomiting, and recurrent back pain had continued.  She endorsed low back pain.  The examiner noted an increase in lumbar lordosis and the Veteran expressed that she felt that her lordotic posture had some bearing on her abdominal symptoms.  She underwent upper G.I. series, which revealed narrowing of the duodenal loop immediately distal to the duodenal bulb, of an undetermined cause.  A lumbar spine x-ray revealed no definitely pathologic changes in the lumbar vertebrae.  

An Upper G.I. series dated in April 1964 notes duodenal ulcer and arterio-mesenteric occlusion of the third portion of the duodenum-intermittent. A hospitalization report from Lancaster General Hospital dated in April 1964 reflects that the Veteran underwent duodeno-jejunostomy for duodenal obstruction of the mesenteric artery.  A VA treatment report dated in 1966 indicates that the Veteran continued to report similar symptoms as prior to the 1964 surgery.

A January 1976 upper G.I. series revealed findings consistent with a duodenojejunal anastomosis in the proximal third portion of the duodenum.  On VA examination in January 1977, the Veteran reported a continued history of right upper quadrant and left lower quadrant abdominal pain with associated heartburn and backache.  At that time, she was diagnosed with history of duodenal ulcer, history of esophagitis and hiatal hernia, and history of irritable colon.  A March 1998 VA treatment report indicates a diagnosis of status-post superior mesentery artery stenosis.

An August 2010 VA examination report indicates diagnosis of GERD, duodenal ulcer in remission, and irritable bowel disease in remission. Recent VA treatment records include a May 2010 VA emergency room report noting complaint of acute back pain and evidence of scoliosis and kyphosis.  

As indicated above, the Veteran is service-connected for duodenal ulcer with irritable colon syndrome and GERD.  It is unclear as to whether the Veteran has a current diagnosis of superior mesenteric artery syndrome, or has residual disability related to her duodeno-jejunostomy other than those for which she is already service-connected.

In this case, the Veteran has not been afforded a VA examination pertaining to her claims. Given that the record reflects possible superior mesenteric artery syndrome related to her in-service gastrointestinal complaints, and low back disability that may have had its onset in service or be caused or aggravated by the Veteran's service-connected gastrointestinal disorders or the claimed superior mesenteric artery syndrome, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

While on remand, the AOJ should obtain and associate with the claims file all outstanding VA medical records. The record reflects that the Veteran has been receiving treatment at through the Lebanon VA Medical Center (VAMC).  While the Veteran's claims file currently includes treatment records though July 2011, more recent treatment records may now be available. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to include records dated after July 2011 from the Lebanon VA medical center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Send the Veteran a VCAA letter notifying her and her representative of the evidence necessary to substantiate the claims on the basis of secondary service connection. The letter should also request that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for superior mesenteric artery syndrome and low back disability, to include as secondary to service-connected disability. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit the outstanding evidence.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of her superior mesenteric artery syndrome.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion, as to whether there is currently diagnosed superior mesenteric artery syndrome or related disability, or identify any residual disability related to the 1964 duodeno-jejunostomy for duodenal obstruction of the mesenteric artery.

Second, the examiner must provide an opinion that any diagnosed gastrointestinal disability outside of duodenal ulcer, irritable colon syndrome, and GERD (for which service-connection is already in effect), is at least as likely as not (50 percent or greater probability) incurred in service or is otherwise medically related to service.

Third, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder outside of duodenal ulcer, irritable colon syndrome, and GERD, was caused or aggravated (permanently increased in severity beyond the natural progress of the condition) by her service-connected duodenal ulcer, irritable colon syndrome, and GERD.

In providing the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment records documenting treatment of a duodenal ulcer and continued gastrointestinal complaints after service, to include the 1964 surgery for obstruction of the mesenteric artery, as well as the report of backache and back pain associated with gastrointestinal complaints in service and shortly thereafter.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of her low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's low back disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service, to include her duties as a nurse.

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected her service-connected connected duodenal ulcer, irritable colon syndrome, and GERD caused or aggravated (permanently increased in severity beyond the natural progress of the condition) the low back disorder.

In providing the requested opinion, the examiner is asked to specifically consider and address the Veteran's service treatment records documenting treatment of a duodenal ulcer and continued gastrointestinal complaints after service, to include the 1964 surgery for obstruction of the mesenteric artery, as well as the report of backache and back pain associated with gastrointestinal complaints in service and shortly thereafter.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

